Exhibit 10.12
STOCK APPRECIATION RIGHT GRANT NOTICE AND AGREEMENT
          MedAssets, Inc. (the “Company”), pursuant to its Long Term Performance
Incentive Plan (the “Plan”), hereby grants to Holder the number of Stock
Appreciation Rights (each, a “SAR,” and together, the “SARs”) set forth below,
pursuant the terms of this Stock Appreciation Right Grant Notice and Agreement
(this “Grant Notice”). The SARs are subject to all of the terms and conditions
set forth herein as well as all of the terms and conditions of the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.

     
Holder:
         
Date of Grant:
         
Number of Stock Appreciation
   
Rights:
         
Base Price:
         
Expiration Date:
   

 
Vesting Schedule:
  [Applicable vesting schedule to be inserted]
 
   
Definitions:
  For purposes of this Grant Notice, the following terms shall be defined as set
forth below:
 
   
 
  “Cash EPS” means the Company’s fully-diluted net income per share of Stock,
excluding (i) non-cash acquisition-related intangible amortization,
(ii) non-cash share-based compensation expense, and (iii) certain Board-approved
non-recurring items, each of which on a tax-adjusted basis.
 
   
 
  “Performance Period” means the [______] period ending on [______].
 
   
Exercise of SARs:
  Subject to any subsequent procedures that the Company may implement relating
to the exercise of vested SARs, to exercise vested SARs, Holder (or his or her
authorized representative) must give written notice to the Company, using the
form of Stock Appreciation Right Exercise Notice attached hereto as Exhibit A,
stating the number of SARs which he or she intends to exercise.
 
   
 
  Upon exercise of SARs, Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 14 of the Plan.
 
   
Settlement of SARs:
  Following the proper exercise of vested SARs by Holder, the Company will
settle the SARs by issuing to Holder the number of shares of Stock, rounded down
to the nearest whole number of shares, equal to (i) the number of SARs being
exercised multiplied by (ii) a fraction, the numerator of which equals the
positive difference, if any, between the Fair Market Value of a share of Stock
on the exercise date less the Base Price, and the denominator of which equals
the Fair Market Value of a share of Stock on the exercise date.
 
   
Termination:
  In the event of Holder’s Termination prior to the Expiration Date for any
reason other than (i) by the Employer for Cause, (ii) by reason of Holder’s
death or Disability, or (iii) by reason of a Qualifying Retirement, (A) all
vesting with respect to the SARs shall cease, (B) any unvested SARs shall expire
as of the date of such Termination, and (C) any vested SARs shall remain
exercisable until the earlier of the Expiration Date or the date that is ninety
(90) days after the date of such Termination.
 
   
 
  In the event of Holder’s Termination with the Employer prior to the Expiration
Date by reason of such Holder’s death or Disability, (i) all vesting with
respect to the SARs shall cease, (ii) any unvested SARs shall expire as of the
date of such Termination, and (iii) any vested SARs shall expire on the earlier
of the Expiration Date or the date that is twelve (12) months after the date of
such Termination due to death or Disability of Holder. In the event of Holder’s
death, the SARs shall remain exercisable by the person or persons to whom
Holder’s rights under the SARs pass by will or the applicable laws of descent
and distribution until its expiration, but only to the extent the SARs were
vested by such Holder at the time of such Termination due to death.
 
   
 
  In the event of Holder’s Termination prior to the Expiration Date by reason of
a Qualifying Retirement, (i) the SARs shall continue to vest in accordance with
their original vesting schedule as

1



--------------------------------------------------------------------------------



 



     
 
  if no such termination had occurred, and (ii) the SARs shall remain
exercisable until the Expiration Date.
 
   
 
  In the event of Holder’s Termination prior to the Expiration Date by the
Employer for Cause, all SARs (whether or not vested) shall immediately expire as
of the date of such termination.
 
   
Additional Terms:
   

  •   SARs shall be exercisable in whole shares of Stock only.     •   Holder
acknowledges and agrees that, as a condition of the grant of SARs hereunder, and
in accordance with Section 18(a) of the Plan, the SARs granted hereunder (and
any Stock acquired upon the settlement of such SARs) will be forfeited, in the
discretion of the Committee, in the event that (i) at any time during the term
of Holder’s employment with the Company, or prior to the second (2nd)
anniversary of Holder’s Termination for any reason, the Committee in good faith
determines that Holder has committed a material breach of Holder’s employment or
post-employment obligations to the Company, (ii) following completion of the
Performance Period, the Committee determines that the Company failed to achieve
a [    ] percent (%) or greater compounded annual growth rate of Cash EPS during
the Performance Period as a result of Cash EPS being adjusted by the Committee
in connection with a restatement of the Company’s financial statements for one
(1) or more years of the Performance Period, or (iii) any forfeiture event set
forth in any incentive compensation clawback or recoupment policy then approved
by the Company occurs. Holder further acknowledges and agrees that the adoption
or amendment of any such policy shall in no event require the prior consent of
Holder.     •   This Grant Notice does not confer upon Holder any right to
continue as a service provider of the Company, the Employer or any of their
respective Affiliates.     •   This Grant Notice shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.     •   Holder agrees that the
Company may deliver by email all documents relating to the Plan or these SARs
(including, without limitation, a copy of the Plan) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission). Holder also agrees that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
shall notify Holder by email or such other reasonable manner as then determined
by the Company.

*      *      *
THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SARs UNDER THIS GRANT NOTICE, AGREES TO BE BOUND BY
THE TERMS OF BOTH THE GRANT NOTICE AND THE PLAN.

2



--------------------------------------------------------------------------------



 



                      MEDASSETS, INC.       HOLDER    
 
                   
By:
                                     
 
  Signature           Signature    
 
                   
Title:
          Date:        
 
                   
 
                   
Date:
                   
 
                   

3